Orders, Family Court, New York County (Sarah Schechter, J.), entered on or about June 6, 1994 and December 29, 1994, which suspended appellant’s rights to visitation and terminated her parental rights on the ground of abandonment, respectively, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that appellant failed to visit or communicate with the subject child for more than six months prior to the filing of the petition, and that appellant’s drug addiction did not permeate her life to such an extent that contact was not feasible (Matter of I. R., 153 AD2d 559; Matter of Catholic Child Care Socy. [Danny R.], 112 AD2d 1039). As noted by the Family Court, while the mother appears to have made great strides in her life, her improvement came too late. There is no merit to appellant’s contention that her parental rights could not be terminated unless the child had first been placed in the care of an authorized agency. Direct placement authorized by the Family Court can also be a predicate for a termination of parental rights proceeding (Matter of Dale P., 84 NY2d 72). Concur— Sullivan, J. P., Rosenberger, Kupferman, Tom and Mazzarelli, JJ.